Name: Commission Regulation (EEC) No 55/91 of 9 January 1991 amending Regulation (EEC) No 1001/90 continuing market research measures within and outside the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 7/24 Official Journal of the European Communities 10. 1 . 91 COMMISSION REGULATION (EEC) No 55/91 of 9 January 1991 amending Regulation (EEC) No 1001/90 continuing market research measures within and outside the Community in respect of milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (3) of Regulation (EEC) No 1001 /90, '1 January 1991 ' is hereby replaced by '1 February 1991 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 3660/90 (2), and in particular Article 4 thereof, Whereas Article 5 (3) of Commission Regulation (EEC) No 1001 /90 (3) states that the competent authorities are to conclude contracts with the parties concerned before 1 January 1991 ; whereas due to the large number of contracts to be concluded this time limit should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5 . 1977, p. 6. (2) OJ No L 362, 27. 12. 1990, p . 44. ¥) OJ No L 101 , 21 . 4. 1990, p. 26.